Citation Nr: 0838259	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  98-18 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for sinusitis 
headaches.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1947 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a () rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Board previously remanded this matter in May 2004 and 
July 2007.

The records reflects that the veteran has been diagnosed with 
allergic rhinitis.  A claim for service connection for 
allergic rhinitis is referred to the RO for appropriate 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's service-connected sinusitis headache disability 
is manifested by more than six non- incapacitating episodes 
of sinusitis per year with headaches, pain and purulent 
discharge and without chronic osteomyelitis.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, a 30 
percent evaluation for sinusitis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. 4.97, Diagnostic Codes 6510 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

A May 2004 letter advised the veteran of the information 
required to substantiate his claim for an increased rating 
for sinusitis.  The May 2004 advised the veteran that an 
increased rating requires evidence that a service-connected 
disability has gotten worse.  This letter notified the 
veteran what types of evidence VA would be responsible for 
obtaining and what evidence VA would assist him in obtaining.  

A September 2007 letter advised the veteran of the evidence 
necessary to establish a disability rating or effective date.

The timing requirements set forth in Pelegrini were not 
satisfied in this case because VCAA notice was not provided 
prior to the initial unfavorable rating decision.  
Additionally, the content of the VCAA notice did not satisfy 
the requirements outlined in Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake at 48 ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake at 46.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  Although 
the veteran was not provided with a VCAA notice letter prior 
to the initial rating decision that satisfied the 
requirements set forth in Vazquez-Flores v. Peake,  the 
February 2007 Supplemental Statement of the Case (SSOC) 
advised the veteran of the pertinent rating criteria and 
explained what the evidence must show in order to establish 
entitlement to a higher rating.  Moreover, in an October 2008 
brief, the veteran's accredited representative demonstrated 
actual knowledge of the evidence necessary to substantiate 
the claim for an increased rating.     

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.   The service 
medical records and relevant post-service medical records 
identified by the veteran have been obtained and associated 
with the claims file.  The veteran has had several VA 
examinations.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II. Analysis of Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Sinus disabilities are rated according to rating criteria 
provided in the General Rating Formula for Sinusitis (DC's 
6510 through 6514).  The RO has assigned a 10 percent 
evaluation pursuant to Diagnostic Code (DC) 6510.  The 
General Rating formula provides that a 10 percent rating is 
assignable when there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  A 
30 percent rating is assignable for sinusitis with three or 
more incapacitating episodes per year  requiring prolonged 
(four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A maximum rating of 50 percent is assignable 
following radical surgery with chronic osteomyelitis, or 
where there is evidence of near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  See 38 C.F.R. § 4.97, General Rating Formula for 
Sinusitis (2008).

A Note which follows these provisions indicates that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514.

In a December 1977 rating decision, the RO granted service 
connection for sinusitis and assigned a 10 percent 
evaluation.  In November 1997, the veteran submitted a claim 
for an increased rating.  For reasons set forth below, the 
Board concludes that the manifestations of the veteran's 
sinus disability more nearly approximate the criteria for a 
30 percent rating.   

A report of a February 1998 VA examination reflects that the 
veteran complained of daily purulent drainage.  He reported 
that that he treated his symptoms with diluted saline lavage 
of the nostrils up to six times a day.  On physical 
examination, the examiner found no tenderness and no purulent 
discharge.  The examiner noted a moderate degree of nasal 
obstruction.  The examiner noted that there was nasal 
crusting and stated that confirmation would be required to 
determine whether it was sinusitis or nasal in origin. 

Treatment records from Dr. B.P., D.O., dated in 1998, noted a 
diagnosis of chronic sinusitis.  It was noted that the 
veteran had thick green nasal congestion that was not 
responsive to inhaled steroids, Duratuss-G or Claritin. 

In a written statement dated in October 1998, Dr. B.P., D.O., 
indicated that the veteran had a severe case of allergic 
rhinitis and chronic sinusitis that was resistant to 
treatment.  Dr. B.P. stated that the veteran's illness 
hindered day to day activities.

At a December 2000 VA examination, the veteran's complaints 
included persistent stuffy nose and daily and persistent 
frontal headaches.  The veteran reported 
year-round difficulty with nasal symptoms.  The veteran 
reported that he noticed green discoloration of mucosal 
fluids whenever he blew his nose.  He reported that he could 
not sleep lying down and had to sit in a chair. The examiner 
noted a longstanding history of allergic vasomotor rhinitis 
which eventuated into purulent maxillary sinusitis, currently 
inactive with no exacerbations.  

VA outpatient records dated in 2001 reflect that the veteran 
reported chronic sinus infections and chronic headaches.  The 
veteran reported that he brought up copious amounts of green 
mucous.  The veteran reported that he last had greenish 
mucous approximately three weeks prior.  The veteran reported 
that he received multiple courses of antibiotics but had 
recurrent symptoms.  The veteran was instructed to use nasal 
sprays and nasal saline. 

A VA outpatient treatment record dated in July 2001 reflects 
that the veteran complained of daily frontal headaches.  The 
veteran reported occasional purulent discharge from his nose 
but denied fevers.

Upon VA examination in November 2004, the veteran reported a 
cough with productive green sputum and difficulty breathing 
through his nose.  He denied any nasal drainage, congestion 
or discharge.  The examiner noted that the veteran did not 
have persistent headaches or pain.  


On physical examination, the examiner indicated that it was 
difficult to assess based on the veteran's history whether 
the veteran had forehead headaches and productive cough or 
sinusitis requiring antibiotics.  The examiner noted that the 
veteran was on some nasal sprays.  The examiner noted that 
the veteran did not have persistent headaches or pain.  The 
examiner stated that it did not appear that the veteran had 
the condition of sinusitis, including one or two 
incapacitating episodes per year requiring antibiotics or 
three to six non-incapacitating episodes of sinusitis.  The 
examiner stated that the veteran did not have much postnasal 
drainage on examination.  

Medical records from Emanuel Medical Center, dated in March 
2006, reflect that the veteran underwent endoscopic nasal and 
sinus surgery.   A long history of chronic sinus disease was 
noted.  The veteran reported discolored postnasal drainage 
and paranasal sinus pressure.  It was noted that the veteran 
had tried multiple antibiotics, as well as decongestants and 
allergic medication to treat the sinuses.  

Upon VA examination in February 2008, the veteran's 
complaints included  blocked nasal passages and daily 
headaches.  The veteran reported that he did not use 
antibiotics and did not remember when the last antibiotic 
treatment was given.  The veteran reported that he flushed 
his nasal passages with saline on average four times a day.  
The veteran reported taking capsules for headaches four times 
a day.  The VA examiner diagnosed daily headaches secondary 
to chronic sinusitis.  

Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that a 30 percent rating, but no higher, is 
warranted for sinusitis headaches pursuant to Diagnostic Code 
6510.  The evidence shows that the veteran's service-
connected sinus disability is manifested by daily headaches, 
postnasal drainage and occasional purulent discharge.  Given 
the frequency of the veteran's sinusitis headaches, the Board 
finds that a 30 percent rating is warranted.  The 
requirements for a rating in excess of 30 percent have not 
been met.  Although the veteran had sinus surgery in 2006, 
the evidence does not show that he has been diagnosed with 
chronic osteomyelitis or that he has near constant sinusitis 
characterized by headaches, pain, purulent discharge and 
crusting.  Accordingly, a rating in excess of 30 percent is 
not warranted.   

Finally, the Board notes that there is no evidence in this 
case of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2008). Therefore, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. 3.321(b)(1) (2008) 
for the assignment of an extraschedular evaluation.


ORDER

A 30 percent rating is granted for sinusitis headaches, 
subject to regulations governing the payment of monetary 
benefits.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


